Citation Nr: 0947187	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1963.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
service connection for bilateral plantar fasciitis. 

This claim was initially before the Board in September 2007, 
at which time a denial was rendered.  The Veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims (Court) in November 2007.  The Court reversed 
the September 2007 decision, and the appeal is now again 
before the Board.


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's plantar fasciitis had its onset in 
service.


CONCLUSION OF LAW

Plantar fasciitis was incurred in service.  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the favorable 
determination reached in this case, no prejudice will result 
to the Veteran by the Board's consideration of this appeal at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

II.  Pertinent Law and Regulations 
  
In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

III.  Analysis 

The Veteran asserts entitlement to service connection for 
plantar fasciitis.  During service, he was required to push 
and pull heavy missiles on rollers.  
The evidence of record shows a current diagnosis of chronic 
plantar fasciitis.

The VA has attempted to locate the Veteran's service 
treatment records; however, a March 2002 response from the 
National Personnel Records Center (NPRC) indicated that the 
service treatment records could not be found.  The Veteran's 
separation examination was located and the report dated in 
July 1963 noted no problems with the Veteran's feet.  

About forty years after the Veteran separated from active 
service, Dr. D.L.G. wrote a letter regarding the Veteran's 
plantar fasciitis.  Dr. D.L.G. stated that he examined the 
Veteran in July 2003 and diagnosed severe plantar fasciitis 
of both feet.  Dr. D.L.G. was a former military surgeon and 
stated that he witnessed basic trainees with similar problems 
to that of the Veteran and that the Veteran's plantar 
fasciitis is "definitely service-connected."  

Dr. J.B. wrote a letter in November 2004.  The letter stated 
that she saw the Veteran in November for heel pain.  The 
Veteran reported heel pain since 1963, when he was in basic 
training.  The pain persisted since his service and never 
ceased.  Dr. J.B. stated, "It is possible that the 
(Veteran's current plantar fasciitis) is an extension of 
injuries that began in service."  

The record contains several lay statements dated in 2004.  
The first lay statement is from R.D., a man who served with 
the Veteran from 1961 to 1962.  R.D. stated that the missile 
site where the Veteran served his duty had concrete surfaces 
that the Veteran was required to stand upon daily.  R.D. also 
noted that they had to perform weekly guard duty, further 
requiring standing on concrete surfaces.  The Veteran's 
mother also submitted a statement stating that when the 
Veteran separated from service in 1963 he lived at home with 
her and she remembers him soaking his feet.  She added that 
she remembers the Veteran reporting that the problems with 
his feet began in service.  The Veteran's wife also submitted 
a statement stating that she met the Veteran in 1963, 
following his period of service.  She remembers the Veteran 
complaining of foot pain and reporting that his foot problems 
began in basic training and continued when he had to perform 
missile duties.  The Veteran told her that complaining of 
pain while in service was a sign of weakness.  

In August 2004, Dr. D.L.G. wrote an addendum to his previous 
opinion.  He had the opportunity to review the Veteran's 
separation examination and the lay statements of record.  The 
doctor stated that the lay statements testifying to the 
Veteran's complaints of pain immediately after service 
provide a nexus opinion for service connection.  He stated 
that based on his experience as an Army doctor, wearing 
combat boots and standing on hard surfaces causes plantar 
fasciitis.  He thus opined that it was at least as likely as 
not that the Veteran's current plantar fasciitis had its 
inception while he was on active duty. 

The Veteran received an independent medical examination by 
Dr. R.A.H. in November 2005.  Dr. R.A.H. had the opportunity 
to review the Veteran's claims file and to examine the 
Veteran.  The Veteran reported that he had aspirations of 
entering the Army parachute school and therefore downplayed 
the pain he was experiencing in his feet.  Upon separation, 
the Veteran was informed that he could stay to have his feet 
evaluated, but that this would cause processing delays.  Dr. 
R.A.H. stated that the Veteran's history of activities in 
service, including wearing combat boots for up to 12 hours a 
day, the statements from both medical doctors and lay 
statements are consistent with traumatic development of 
plantar fasciitis.  Dr. R.A.H. concluded that there was a 
"reasonable degree of medical certainty" that the current 
plantar fasciitis was related to the Veteran's service.

The Board notes that where service treatment records are 
unavailable, there is a heightened obligation to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board has carefully reviewed 
the evidence of record in a light most favorable to the 
Veteran and has determined that after affording the Veteran 
the benefit of the doubt, service connection is warranted.  

As there is no documentation of defects upon enlistment, the 
Veteran is presumed to have been in sound condition upon his 
entrance into service.  38 U.S.C.A. § 1111.
The Board notes that the Veteran's separation examination is 
negative for foot problems and that a significant period of 
time elapsed before the medical records show documentation of 
plantar fasciitis.  However, lay statements report that the 
Veteran complained of pain immediately on his return from 
service.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  See 38 C.F.R. § 3.303(b).  Here, the 
lay statements provide evidence of a continuity of 
symptomatology.  Indeed, the "buddy" statement attests that 
the Veteran stood on concrete for many hours a day.  The 
Veteran's duty as a marksman and sharpshooter is consistent 
with these statements.  In addition, the record contains two 
lay statements attesting that the Veteran began complaining 
of pain in his feet immediately following service.  

The record also contains medical nexus opinions that link the 
Veteran's plantar fasciitis to his service.  Dr. D.L.G., a 
former military surgeon stated that the Veteran's plantar 
fasciitis is definitely related to service.  In addition, Dr. 
R.A.H. stated that service connection was warranted based on 
a reasonable degree of medical certainty.  Both examiners 
conducted a thorough review of the file, examined the Veteran 
and attributed the Veteran's plantar fasciitis to his 
service.  A third medical opinion states that it is possible 
that the Veteran's plantar fasciitis is related to his 
service.  There are no negative medical opinions on file. 

In sum, the Veteran has a current diagnosis of plantar 
fasciitis, and the evidence shows that he complained of foot 
pain on his return from service.  Furthermore, several nexus 
opinions relate the Veteran's plantar fasciitis to service.  
For these reasons, the Board finds that service connection 
for plantar fasciitis is warranted.  
In reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for plantar fasciitis is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.  



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


